Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Specification
The substitute specification filed 5/6/19 is entered.
Drawings
The drawings are objected to because they fail to clearly indicate the claimed subject matter due to the absence of any information associated with: (1) the axes and what they represent in FIG. 2; (2) the non-descript manner in which an assembly of blocks are shown in FIG. 3; and (3) the unlabeled vertical axes represented in FIG. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 12 and 13 are directed to  “an emitting device of a wireless communication system” and “a wireless telecommunication system comprising a least one emitting device” but further is dependent upon the method of claim 1. The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends (35 U.S.C. 112(d)), or in other words, that it shall not conceivably be infringed by anything which would not also infringe the basic claim.  In the instant case, “an emitting device of a wireless communication system” and “a wireless telecommunication system comprising a least one emitting device” are infringed merely by the existence of another being designed to perform the method.  But to infringe the method, a person/apparatus must actually carry out the steps.  Thus, the dependent claims may be infringed by a device sitting on a shelf unplugged or an existing telecommunication system comprising the device sitting on the shelf.  However, this would not infringe the method and therefore, it fails the test and is improper.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutcheson et al (5,551,059).
Hutcheson et al disclose the claimed method for the utilization of movement of satellite transceivers 30 relative to subscriber unit 24 to create a Doppler frequency value in communications transmissions. This Doppler value varies with the incident angle between subscriber unit 24 and orbiting satellite transceivers 30. The communication system is exemplified in FIG. 2 including Gateway 28, communication satellites 30 generating spot beams 34, 36, 38 and a subscriber unit 24. Subscriber unit 24 receives a signal from the satellite, determines/analyzes a frequency shift (Doppler value), evaluates a Doppler value to discriminate between advancing and receding satellites and, with knowledge of satellite orbital geometry, may determine relative ranges (i.e. proximities) of satellite transceivers 30. The Doppler values and signal quality are used for performing target cell selection which is used in subsequent communications. FIGS. 3 and 4 show flowcharts for a method of target cell selection using Doppler and signal quality data wherein task 56 measures a Doppler value for a received control channel sample under examination using Doppler measurement techniques known in the art. Doppler values are subsequently used to evaluate the desirability of a potential target cell. The dependent claims do not represent any new or non-obvious subject matter instead simply setting forth the known manners of determining Doppler shift.
Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyrwas (6,128,468).
Wyrwas discloses the conventionality in a satellite communications system, for a user terminal 44 to communicate with an earth station 38, via a satellite 10 having a visible coverage area 30, to establish a telephone call or to receive a telephone call, by means of the earth .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Castles et al (6,157,896) in view of Emmons, Jr. et al (6,272,314).
Castles et al disclose the conventionality of determining a visibility period of a satellite e.g. 16, relative to a device 30 and a communication terminal 20 such that in response to analysis of signal information associated with the visibility period, the device 30 communicates with the terminal 20. The device 30 is capable of referring to ephemerides or ephemeris data stored in the device to determine, based on the geolocation of the device, when the next available LEO satellite 14, 16 or 18, for example, will be visible to the extent that signals may be transmitted from the device 30 to the selected satellite for relay to the base station or terminal 22, including the signal processor 24 and the display 26 wherein the position of the device 30 may be intermittently or continuously tracked.  The device 30 is also adapted to store the geolocation data and other information it desires to transmit to the selected LEO satellite until the calculated time when that satellite becomes visible. At such time the device 30 is then "awakened" to transmit the stored information at an optimum time. Alternatively, the device 30 may be operable to select a LEO satellite, such as any one of the satellites 14, 16 and 18 that is visible at a predetermined desired time or times, for transmission of signals for relay to the terminal 22 and that satellite is employed for the signal relay operation. Castles et al do not sow the determination of the visibility window on the basis of Doppler shift information.
Emmons, Jr et al disclose a method and system for satellite beam acquisition in a communication system that provides an earth-based subscriber unit 40 with a capability to select an optimal communications satellite 10, 20 based on various factors. The use of these factors allows the satellite communications system to provide call connection services to subscribers at the lowest possible cost, and with the least impact to the satellite communications system. Subscriber unit 40 determines which of satellites 10 and 20 is the optimum satellite to acquire in order to initiate the call. In a preferred embodiment, earth-based subscriber unit 40 determines the optimum satellite as a result of executing the method of FIG. 2 (3:22-5:24). If received beams emanate from multiple moving satellite communications nodes, a subset of the received beams are selected for further processing by the earth-based subscriber unit. The earth-based subscriber unit makes use of a Doppler frequency shift in order to determine the time period at which each beam will exhibit a minimal time of arrival. Corrections may adjust the time of arrival or propagation delay of each received beam through the use of a Doppler correction factor. Received communication beams which exhibit an increasing Doppler frequency are weighted positively over those which exhibit a negative Doppler frequency shift. This allows the earth-based subscriber to give preference in the selection of communications beams which are indicative of an approaching satellite (positive Doppler frequency shift) and to discourage the 
It would have been obvious to one having ordinary skill in the art to modify Castles et al by substituting a conventional manner of determining a time period at which a satellite communication beam will exhibit a minimal time of arrival, i.e. an indication of proximity, in view of the conventionality of such as disclosed by Emmons, Jr. et al.  The dependent claims do not represent any new or non-obvious subject matter instead simply setting forth the known manners of determining Doppler shift.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bush et al (3,351,943) disclose the conventionality of a correlation Doppler system which determines the closest approach between a moving satellite and an observer. In order to determine the closest approach in time of the satellite, the observer has to determine the time at which a Doppler shift of the radio frequency signal from the satellite has a particular frequency. A typical Doppler signal of a transmitted signal and a standard reference signal are plotted on a graph of frequency versus time as shown in FIG. 1. The required data for the observer is the time of intercept, I, between these two curves. If the user has the ephemeris of the satellite moving in a nominally polar orbit, knows the frequency of the satellite transmitted signal, and sets the frequency of the reference signal to that of the satellite transmitted signal, then the time of 
Ishikawa et al (6,166,687) disclose the conventionality of using Doppler shift related to a satellite signal in order to ascertain a position of a mobile communication terminal.
Schiff (6,539,200) discloses a method and apparatus for paging a user terminal (UT) using a satellite communications system having a gateway and plurality of satellites, wherein each satellite produces a plurality of beams and each beam includes a plurality of channels. The method includes recalling a location of the UT, wherein the recalled location corresponds to a location of the UT at a first time. The method also includes the step of determining an area, based on the recalled location, within which the UT is assumed to be located at a second time. The next step is to determine a third time when the UT is located within a predetermined preferential portion of the satellite footprint, referred to as the "sweet spot" of the satellite, which is defined as a region where the gain of signals transmitted by the satellite is highest (e.g. proximity area). The "sweet spot" of a satellite can be specified from the perspective of a satellite or of a point on the Earth. The preferential location can be selected using elevation angles for the satellite relative to the UT of interest. For example, a user terminal is considered to be within the "sweet spot" of a satellite when the following two criteria are satisfied. First, a satellite of the plurality of satellites has an elevation angle between two pre-selected angles  from the perspective of the user terminal. Second, all locations within the area determined above are located within a footprint of the satellite. The elevation angles can be determined from the perspective of the recalled location. This ensures that the UT is in the "sweet spot" of the satellite (where the gain of signals sent from the satellite are highest) when the UT is paged. A page is then sent from the gateway to the UT on a channel of a beam of the satellite at the third time. The 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646